IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,362




EX PARTE ROBERT E. HENDERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9466-A IN THE 411TH DISTRICT COURT
FROM SAN JACINTO COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of terroristic threat
and sentenced to ten years’ imprisonment. The Ninth Court of Appeals dismissed Applicant’s appeal. 
Henderson v. State, 09-08-168-CR (Tex. App.–Beaumont, November 4, 2009).  
            The indictment in this case charged Applicant with a misdemeanor offense under Tex. Penal
Code Sec. 22.07(a)(2).  Applicant pleaded nolo contendere pursuant to the indictment.  The trial
court sentenced Applicant to ten years’ imprisonment on a Class A misdemeanor.  Tex. Penal Code
§22.07(c)(2).
            Relief is granted.  The judgment in Cause No. 9466-A in the 411th Judicial District Court of
San Jacinto County is set aside, and Applicant is remanded to the custody of the sheriff of San
Jacinto County to answer the charges as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: June 9, 2010
Do Not Publish